
	
		IV
		House Calendar No. 10
		111th CONGRESS
		1st Session
		H. RES. 158
		[Report No. 111–15]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2009
			Ms. Slaughter, from
			 the Committee on Rules,
			 reported the following resolution; which was referred to the House Calendar and
			 ordered to be printed
		
		RESOLUTION
		Waiving a requirement of clause 6(a) of
		  rule XIII with respect to consideration of certain resolutions reported from
		  the Committee on Rules.
	
	
		That the requirement of clause 6(a)
			 of rule XIII for a two-thirds vote to consider a report from the Committee on
			 Rules on the same day it is presented to the House is waived with respect to
			 any resolution reported through the legislative day of February 13, 2009,
			 providing for consideration or disposition of any measure relating to the bill
			 (H.R. 1) making supplemental appropriations for job preservation and creation,
			 infrastructure investment, energy efficiency and science, assistance to the
			 unemployed, and State and local fiscal stabilization, for the fiscal year
			 ending September 30, 2009, and for other purposes.
		
	
		February 11, 2009
		Referred to the House Calendar and ordered to be
		  printed
	
